           Case 1:20-cv-03086-JMF Document 29 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JACK LONDON SQUARE ASSOCIATES, LLC,                                    :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-3086 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
ACCESS EQUITY GROUP, LLC,                                              :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The default judgment hearing scheduled for August 5, 2020 at 3:30 p.m. will be held by
remotely by teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual
Rules and Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-
furman. The parties should join the hearing by calling the Court’s dedicated conference line at
(888) 363-4749 and using access code 542-1540, followed by the pound (#) key. (Members of
the public and press may also attend using the same dial-in information; they will not be allowed
to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall email the
Court a list of counsel who may speak during the teleconference and the telephone numbers from
which counsel expect to join the call. More broadly, counsel should review and comply with the
rules and guidance regarding teleconferences set forth in the Court’s Emergency Individual
Rules and Practices in Light of COVID-19.

        It is further ORDERED that Plaintiff serve Defendant via overnight courier with a copy
of this Order within one business day of the date of this Order and, within two business days
of the date of this Order, Plaintiff must file proof of such service on the docket.

        SO ORDERED.

Dated: July 31, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
